766 So.2d 459 (2000)
Joseph S. FRAZIER, Appellant,
v.
STATE of Florida, Appellee.
No. 1D00-2146.
District Court of Appeal of Florida, First District.
September 1, 2000.
*460 Appellant, pro se.
Robert A. Butterworth, Attorney General, for Appellee.
PER CURIAM.
We dismiss this appeal for lack of jurisdiction. The rule 3.800(c) motion for reduction or modification of sentence is directed to the discretion of the trial court and is not appealable. See Davis v. State, 745 So.2d 499 (Fla. 1st DCA 1999).
WOLF, DAVIS, and VAN NORTWICK, JJ., CONCUR.